tcmemo_2015_201 united_states tax_court michael a tricarichi transferee petitioner v commissioner of internal revenue respondent docket no filed date michael desmond bradley a ridlehoover and craig d bell for petitioner heather l lampert julie gasper katelynn winkler candace williams and robert morrison for respondent memorandum findings_of_fact and opinion lauber judge in a notice of liability the internal_revenue_service irs or respondent determined that petitioner is liable for dollar_figure plus interest as a transferee of the assets of west side cellular inc west side petitioner was the sole shareholder of west side a c_corporation until he sold his shares to an affiliate of fortrend international llc fortrend in date the type of transaction in which he sold his shares is commonly called an intermediary company or midco_transaction the underlying tax_liabilities of west side include a tax_deficiency of dollar_figure and penalties of dollar_figure for midco transactions a type of tax_shelter were widely promoted during the late 1990s and early 2000s midcoast credit corp midcoast which plays a supporting role in this case and fortrend which plays the principal role were leading promoters of midco transactions both have been involved in numerous transactions previously considered by this court in notice_2001_16 2001_1_cb_1 for fortrend see slone v commissioner tcmemo_2012_57 vacated and remanded __ f 3d __ wl 9th cir date salus mundi found v commissioner tcmemo_2012_61 rev’d and remanded 776_f3d_1010 9th cir frank sawyer trust of date v commissioner tcmemo_2011_298 rev’d and remanded 712_f3d_597 1st cir diebold v commissioner tcmemo_2010_238 vacated and remanded sub nom 736_f3d_172 2d cir for midcoast see stuart v commissioner t c __ date cullifer v commissioner tcmemo_2014_208 hawk v commissioner tcmemo_2012_259 feldman v commissioner tcmemo_2011_297 aff’d 779_f3d_448 7th cir starnes v commissioner tcmemo_2011_63 aff’d 680_f3d_417 4th cir griffin v commissioner tcmemo_2011_61 samyak veera a principal of midcoast has been indicted for his role in promoting these arrangements united_states v veera no e d pa date superseding indict- ment alleging veera’s involvement in midcoast schemes to evade taxes by using fraudulent losses to eliminate target’s gains clarified by notice_2008_111 2008_51_irb_1299 the irs listed midco transactions as reportable_transactions for federal_income_tax purposes although midco transactions took various forms they shared several key features well summarized by the court_of_appeals for the second circuit in 736_f3d_172 2d cir vacating and remanding tcmemo_2010_238 these transactions were chiefly promoted to shareholders of closely held c corporations that had large built-in gains these shareholders while happy about the gains were typically unhappy about the tax consequences they faced the prospect of paying two levels of income_tax on these gains the usual corporate-level tax followed by a share- holder-level tax when the gains were distributed to them as dividends or liqui- dating distributions and this problem could not be avoided by selling the shares any rational buyer would normally insist on a discount to the purchase_price equal to the built-in tax_liability that he would be acquiring promoters of midco transactions offered a purported solution to this prob- lem an intermediary company affiliated with the promoter--typically a shell company often organized offshore--would buy the shares of the target company the target’s cash would transit through the intermediary company to the selling shareholders after acquiring the target’s embedded tax_liability the intermedi- ary company would plan to engage in a tax-motivated transaction that would offset the target’s realized gains and eliminate the corporate-level tax the pro- moter and the target’s shareholders would agree to split the dollar value of the corporate tax thus avoided the promoter would keep as its fee a negotiated per- centage of the avoided corporate tax the target’s shareholders would keep the balance of the avoided corporate tax as a premium above the target’s true net asset value ie assets net of accrued tax_liability in due course the irs would audit the midco disallow the fictional losses and assess the corporate-level tax but i n many instances the midco is a newly formed entity created for the sole purpose of facilitating such a transaction with- out other income or assets and thus likely to be judgment-proof the irs must then seek payment from other parties involved in the transaction in order to satisfy the tax_liability the transaction was created to avoid id pincite in a nutshell that is what happened here petitioner engaged in a midco_transaction with a fortrend shell company the shell company merged into west side and engaged in a sham_transaction to eliminate west side’s corporate tax the irs disallowed those fictional losses and assessed the corporate-level tax against west side but west side as was planned all along is judgment proof the irs accordingly seeks to collect west side’s tax from petitioner as the transferee of west side’s cash we hold that petitioner is liable for west side’s tax under the ohio uniform fraudulent transfer act and that the irs may collect west side’s tax_liabilities in full from petitioner under sec_6901 as a direct or indirect transferee of west side we accordingly rule for respondent on all issues findings_of_fact the parties filed stipulations of facts with accompanying exhibits that are incorporated by this reference at the time the midco transactions were executed petitioner resided in ohio he moved shortly thereafter to nevada and he resided in nevada at the close of the taxable_year and when he petitioned this court petitioner graduated from case western reserve university and embarked on a career in the cellular telephone cell phone business he incorporated west side in as a c_corporation petitioner was the president and sole shareholder of west side and he and his wife barbara tricarichi served as its directors although petitioner had no formal tax training he displayed familiarity with tax concepts at trial he spoke easily about c corporations and s_corporations corporate tax_rates and other tax matters he explained that he organized west unless otherwise noted all statutory references are to the internal_revenue_code as in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all dollar amounts to the nearest dollar side as a c_corporation because he thought it might ultimately have more shareholders than an s_corporation would be permitted to have in petitioner approached verizon and other major cellular service providers with a proposal that west side would become a reseller of cell phone services from through west side engaged in various telecommunica- tions activities in ohio including the resale of cell phone services west side had a retail presence in ohio customer and vendor relationships goodwill know-how a workforce in place trade names and other tangible and intangible assets at its peak west side had about big_number subscribers throughout ohio beginning in west side purchased network access from the major cellular service providers in order to serve its customers petitioner soon came to believe that certain of these providers were discriminating against west side in he engaged the cleveland law firm of hahn loeser parks llp hahn loeser to file a complaint with the public_utilities commission of ohio puco against certain of these providers alleging anticompetitive trade practices the puco lawsuit was a bet the company matter for petitioner and he took a hands- on role in the lengthy litigation that ensued hahn loeser lawyers described him as a constant presence at the firm throughout this period the puco ruled in west side’s favor on the liability issue and the ohio supreme court affirmed that decision in early west side returned to the court of common pleas to commence the damages phase of the litigation not long thereafter a settlement was reached pursuant to which west side ultimately received during april and date total settlement proceeds of dollar_figure in exchange west side was required to terminate its business as a retail provider of cell phone service and to end all service to its customers as of date petitioner’s tax problem anticipating a large settlement petitioner began to regret his decision years earlier to organize west side as a c_corporation he asked jeffrey folkman a hahn loeser tax partner to investigate how to maximize whatever after-tax proceeds were available from the anticipated settlement petitioner’s goal was to pay less tax than what the straight up you know or whatever the corporate tax_rate was and avoid the two-level tax on the settlement proceeds mr folkman had experience with midcoast and thought it might help solve petitioner’s problem he arranged a meeting on date with petitioner and midcoast representatives in preparation for this meeting hahn loeser attor- neys devoted five days of research and discussion to the sham_transaction doc- trine reportable_transactions and notice_2001_16 their billing records describe notice_2001_16 as addressing among other things a transaction in- volving a shareholder who wants to sell stock of a target and an intermediary corporation at the february meeting midcoast’s representatives explained to petitioner that it was in the debt collection business and that as part of its business model it purchased companies that had large tax obligations shortly after the meeting with midcoast petitioner’s brother james tri- carichi james introduced him to fortrend on date petitioner re- ceived a letter from fortrend he subsequently had several conference calls and at least one face-to-face meeting with fortrend representatives petitioner under- stood that fortrend and midcoast were both involved with distressed_debt re- ceivables and had basically the same business model fortrend told petitioner that it would purchase his west side stock and would offset the taxable gain with losses thereby eliminating west side’s corporate_income_tax liability midcoast and fortrend each expressed interest in acquiring petitioner’s west side stock and each made an offer proposing essentially the same transac- tional structure an intermediary company would borrow money to purchase the stock the cash held by west side would be used immediately to repay the loan the cash petitioner received from the intermediary company would substantially exceed west side’s net asset value the intermediary company would receive a fee equal to a negotiated percentage of west side’s tax_liabilities and after the sale closed the intermediary company after merging into west side would use bad_debt deductions to eliminate those tax_liabilities because petitioner regarded midcoast and fortrend as competitors he be- gan negotiating with both in the hope of stirring up a bidding war james arranged further conference calls with both companies rather than compete midcoast se- cretly agreed with fortrend to step away from the transaction in exchange for a fee of dollar_figure ultimately paid_by west side on date midcoast’s final offer was adjusted to make it seem unattractive and petitioner therefore chose to pursue discussions with fortrend in order to maximize his profits bringing in pricewaterhousecoopers james recommended that petitioner retain pricewaterhousecoopers pwc to advise him about the proposed stock sale acting as a conduit between peti- tioner and pwc james sent a letter dated date to pwc partner richard stovsky this letter requested advice concerning a stock sale to midcoast or for- trend and a fallback strategy to mitigate petitioner’s tax_liability if the stock sale did not occur pwc sent petitioner a draft engagement letter on date by this time petitioner had had extensive discussions with mr folkman about notice_2001_16 and the risk that the contemplated stock sale would give rise to a reportable_transaction upon receipt of pwc’s draft engagement letter petitioner reacted negatively to the following sentence you agree to ad- vise us if you determine that any matter covered by this agreement is a reportable_transaction that is required to be disclosed petitioner struck this sentence from the engagement letter initialed the change and sent the draft back to pwc petitioner testified that he struck this sentence from the draft engagement letter because he wanted to ensure that pwc would thoroughly investigate all relevant issues the court did not find this testimony credible mr stovsky’s draft engagement letter stated that pwc would investigate the relevant issues the sentence about reportable_transactions was included as a matter of pwc’s due diligence to ensure that the client disclosed all relevant facts to it the court finds that petitioner struck this sentence from the draft engagement letter because he wanted to keep the paper trail free to the maximum extent possible of any refer- ences to reportable_transactions working with tax professionals from several pwc offices mr stovsky pre- pared an internal memorandum addressing the proposed sale of west side stock to fortrend or midcoast this memorandum was revised multiple times as the nego- petitioner’s effort to strike this language from the engagement letter was ul- timately unsuccessful mr stovsky insisted on retaining this language and after further negotiations petitioner acquiesced tiations evolved and various drafts were discussed with petitioner and his advisers the first draft of the memorandum dated date stated the following assumptions about the proposed transaction buyer will borrow dollar_figure and purchase of the westside shares outstanding from petitioner buyer will contribute to westside high basis low fair_market_value property the assumption is that these are delinquent re- ceivables westside is now in the business of purchasing distressed charged- off credit card debt at pennies on the dollar and collecting on this debt the business_purpose for the acquisition of westside is based on the new business’ need for cash to purchase the charged-off credit card debt as commercial financing for such purchases is apparently dif- ficult westside’s cash and accounts_receivable will provide such needed cash note that most of the dollar_figure cash in westside will be distributed out of westside and used by the buyer to pay back the cash borrowed to purchase petitioner’s westside stock westside writes off apparently deductible for federal_income_tax purposes some of the high basis low fair_market_value property contributed by the buyer the deduction offsets the taxable_income created within westside upon the receipt of the dollar_figure from the legal verdict westside now a charged off debt business utilizes cost_recovery tax_accounting which apparently results in tax deductions as a portion of the purchased credit card debt is collected the suggested result from a federal tax perspective is as follows petitioner recognizes long-term_capital_gain upon the sale of his shares in westside westside offsets the taxable_income from the legal verdict with the write off of high basis property the memorandum notes that petitioner planned to move from ohio to a state without an income_tax so that there would be no state tax on his gains pwc understood that notice_2001_16 applied to midco transactions de- scribed therein and to substantially_similar transactions marginal notes on the memorandum also suggest pwc’s understanding that the term substantially simi- lar was to be broadly construed but pwc concluded that a position can be taken that the stock sale would not be a reportable_transaction this was because a typical ‘midco’ transaction has parties this transaction only ha sec_2 and a typical ‘midco’ transaction results in an asset basis step up and the associated amortization deductions going forward this transaction does not have these char- acteristics the memorandum concluded that the proposed transaction was not without risk it noted a particularly high level of risk in the high basis low value debt receivable strategy that the buyer proposed to eliminate west side’s tax_liabilities pwc characterized this as a very aggressive tax-motivated strategy and indicated that the irs would likely challenge the deductibility of the bad_debt_loss expected to be reported by west side after the stock sale pointedly absent from the memorandum is any indication that pwc believed this strategy was more_likely_than_not to be successful regardless the memorandum suggested that this is not petitioner’s concern since the result would be a corporate tax_liability and not petitioner’s liability the memorandum noted that pwc had provided no formal written advice to petitioner but had discussed its conclusions orally with him formation of lxv petitioner’s representatives communicated with fortrend after meeting with pwc during these conversations fortrend made clear that it did not want to ac- quire west side’s accounts_receivable or any of its other operating_assets rather fortrend wanted all operating_assets stripped out of west side before the closing so that west side would be left with nothing but cash and tax_liabilities in order to meet fortrend’s requirements petitioner and three west side employees formed lxv group llc lxv an ohio limited_liability_company on date to acquire west side’s operating_assets each contributed dollar_figure for his respective interest in lxv as mandated by the puco settlement agreement west side had to discontinue providing cell phone service to its customers by date on date lxv purchased all of west side’s operating_assets namely its goodwill and its revenue producing wireless customer base accounts_receivable trade names trade marks chattels fixtures software and equipment used in the operation of west side’s business the purchase_price that lxv paid for these assets was dollar_figure that amount was substantially less than the sum of west side’s net physical assets and accounts_receivable dollar_figure dollar_figure dollar_figure as stated on west side’s balance_sheet the parties to this transaction thus appear to have attached a value of zero to west side’s wireless customer base trade marks and trade names mr stovsky voiced concern that if fair_market_value were not paid for these assets petitioner might face risk because of the transferee_liability issue despite this warning petitioner did not obtain a valuation of the assets thus transferred petitioner testified that his motivation for this sale was to continue to ser- vice west side’s customers the court did not find this testimony credible the parties’ placement of zero value on west side’s intangible assets including its wireless customer base trade_name and trade marks belies any intention to serve those customers in the future indeed it is not clear how lxv could continue to west side’s balance_sheet at the relevant time listed dollar_figure in assets less dollar_figure in accumulated depreciation and accounts_receivable of dollar_figure and dollar_figure the assets consisted of computers software furniture fixtures office equipment shop equipment and leasehold improvements lxv did not assume any of the liabilities reflected on west side’s balance_sheet serve west side’s cell phone customers because west side’s principals who were also lxv’s principals were barred after date from conducting any form of cell phone business the court finds as a fact that petitioner arranged the sale of west side’s operating_assets to lxv in order to comply with fortrend’s re- quirement that west side have nothing left in it except tax_liabilities and cash negotiation of the stock purchase agreement the parties adopted as their working assumption that west side’s accrued tax_liability resulting from the dollar_figure million puco settlement would not be paid since west side at closing was to have only cash and tax_liabilities and since cash has a readily ascertainable value the major item for negotiation was how to carve up the corporate tax_liability thus avoided the parties referred to this exercise as determining the fortrend premium petitioner actively participated in the nego- tiation of this point neither hahn loeser nor pwc participated in the negotiation of the stock purchase_price or the fortrend premium the trial record sheds little light on the early stages of the negotiations when midcoast was still involved during later stages of the negotiations the dollar amount of the fortrend premium varied but each iteration of the agree- ment contained the same formulaic calculation fortrend would pay petitioner the amount of cash remaining in west side at the closing le sec_31 of west side’s total federal and state tax_liability for in other words the fortrend premium equaled of west side’s accrued tax_liability this left petitioner with a premium above and beyond west side’s closing net asset value equal to of its accrued tax_liability at two points in his testimony petitioner stated that he did not understand the fortrend premium to have any correlation to west side’s tax_liabilities the court did not find this testimony credible petitioner testified that he participated in negotiating fortrend’s fee and numerous spreadsheets prepared by his brother explicitly state that fortrend’s fee was to equal of west side’s accrued tax_liabilities for confronted with this evidence petitioner became visibly uncomfortable the court finds as a fact that petitioner knew at all times that the fortrend premium would be computed as a negotiated percentage of west side’s corporate tax_liability in preparation for the stock sale millennium recovery fund llc millen- nium a fortrend affiliate incorporated in the cayman islands created nob hill inc nob hill a shell company also incorporated in the cayman islands nob hill was to be the intermediary company that would purchase the west side stock john mcnabola was the sole officer of millennium and nob hill the hahn loeser lawyers negotiated with fortrend the technical details of the stock purchase agreement nob hill provided covenants aimed at mitigating the risk that the transaction would be characterized as a liquidation of west side nob hill represented that west side would remain in existence for at least five years after the closing would at all times be engaged in an active trade_or_business and would maintain a net_worth of no less than dollar_figure million during this five-year period none of these representations was substantially honored nob hill also provided purported tax warranties the agreement represent- ed that nob hill would cause west side to satisfy fully all united_states taxes penalties and interest required to be paid_by west side attri- butable to income earned during the tax_year the agreement did not spe- cify how nob hill would cause west side to satisfy its tax_liabilities or ex- plain the strategy it would use to offset west side’s gain from the dollar_figure million puco settlement nob hill agreed to indemnify petitioner in the event of liability arising from breach of its representation to satisfy fully west side’s tax_liability petitioner’s expert wayne purcell admitted that there can be prob- lems enforcing warranties and covenants against offshore entities like nob hill that have no assets in the united_states petitioner’s lawyers attempted to include in the stock purchase agreement a provision prohibiting west side from engaging in a listed_transaction after for- trend acquired west side fortrend refused to agree to this provision instead the parties negotiated a statement that nob hill has no intention of causing west side to engage in a listed_transaction petitioner accepts fortrend’s offer a letter of intent dated date set forth the terms on which nob hill proposed to acquire petitioner’s stock it stated a tentative purchase_price of dollar_figure million subject_to fine-tuning based on west side’s final cash position the letter indicated that west side would deposit dollar_figure in escrow to cover fees should the transaction fail to close after the transfer of west side’s operating_assets to lxv west side’s bal- ance sheet reflected total assets of dollar_figure including dollar_figure in cash a dollar_figure loan receivable from petitioner and the dollar_figure receivable from the escrow agent west side’s aggregate tax_liabilities were estimated to be dollar_figure west side’s net asset value as of late july--that is its assets minus its accrued tax liability--was thus dollar_figure nob hill offered to pay petitioner dollar_figure million for his stock--dollar_figure million more than west side was worth--in ex- change for a fee the fortrend premium comfortably in excess of dollar_figure million petitioner decided to accept this offer petitioner’s due diligence expert mr purcell testified that a seller who receives an all-cash offer for his stock is mainly concerned with making sure he gets paid mr purcell agreed however that a seller in petitioner’s position must nevertheless exercise a certain level of due diligence hahn loeser’s bankruptcy lawyers advised that petitioner needed to assure himself that nob hill and for- trend would live up to their postclosing obligations and mr purcell agreed that due diligence did require petitioner and his advisors to investigate for- trend’s plans for eliminating west side’s tax_liabilities neither petitioner nor his advisers performed any due diligence into for- trend or its track record neither petitioner nor his advisers performed any mean- ingful investigation into the high basis low value scheme that fortrend sug- gested for eliminating west side’s accrued tax_liability petitioner was eva- sive when asked how he expected fortrend to pull off this feat he testified as to his belief that fortrend had some sort of tax reduction process that would some- how use bad_debt to reduce tax_liability pwc specifically declined to provide assurance that fortrend’s bad_debt strategy was more_likely_than_not to succeed preparation for the closing the stock purchase transaction was carefully structured to ensure that for- trend and its affiliates made no real outlay of cash fortrend planned to borrow the entire dollar_figure million tentative purchase_price dollar_figure million from moffatt interna- tional moffatt a fortrend affiliate and dollar_figure million from coöperatieve cen- trale raiffeisen-boerenleenbank b a rabobank a dutch bank west side’s cash would be used to repay these loans immediately so that the nominal lenders bore no risk the financing process began on date when fortrend mailed chris kortlandt of rabobank requesting a dollar_figure million short-term loan two weeks later mr kortlandt requested internal approval of this loan with nob hill as the nominal borrower mr kortlandt understood that west side would be re- quired to have cash in excess of dollar_figure million on deposit with rabobank when the stock purchase closed he therefore considered the risk of nonpayment of the loan the dollar_figure million loan was provided through a rabobank subsidiary utrecht-america finance co for simplicity we will refer to these entities collec- tively as rabobank rabobank frequently partnered with fortrend in executing midco deals it has been involved in numerous transactions previously considered by this court see eg salus mundi found tcmemo_2012_61 slone tcmemo_2012_57 frank sawyer trust of date tcmemo_2011_298 diebold tcmemo_2010_238 lr dev co llc v commissioner tcmemo_2010_203 to be essentially zero the risk rating shown on nob hill’s credit application was n a or based on collateral r-1 cash rabobank uses the r-1 risk rating to denote a loan that is fully cash collateralized on date petitioner received instructions to open at rabobank an account for west side with account number ending in to which west side’s cash would eventually be transferred to receive the cash proceeds from the stock sale petitioner opened an individual rabobank account with account number ending in to shuttle cash at the closing nob hill opened a rabo- bank account with account number ending in in connection with the rabobank financing mr mcnabola planned to exe- cute two sets of documents at the closing he would sign the first set on behalf of nob hill as its president he would sign the second set on behalf of west side as its postclosing president-to-be the nob hill documents to be executed by mr mcnabola included a pro- missory note for dollar_figure million a security_agreement and a pledge agreement pursuant to the security_agreement nob hill granted rabobank a first priority security_interest in west side’s rabobank account to secure nob hill’s repayment obligation pursuant to the pledge agreement nob hill granted rabobank a first priority security_interest in the west side stock and the stock sale proceeds as collateral securing nob hill’s repayment obligation the west side documents to be executed by mr mcnabola included securi- ty and guaranty agreements in favor of rabobank and a control agreement west side unconditionally guaranteed_payment of nob hill’s obligations to rabo- bank and the security_agreement granted rabobank a first priority security_interest in the west side rabobank account the control agreement gave rabobank control_over west side’s account--including all cash instruments and other financial_assets contained therein from time to time and all security entitlements with respect thereto --to ensure that west side did not default on its commitments as petitioner’s ucc expert barkley clark correctly noted mr mcnabola as nob hill’s president could not grant rabobank a perfected security_interest in west side’s assets until nob hill acquired west side’s stock and mr mcnabola as west side’s president could not grant rabobank a perfected security_interest in west side’s assets until he became west side’s president at the closing how- ever all of these documents were to become effective simultaneously with the funding of the rabobank loan the payment of the stock purchase_price and the resignation of west side’s former officers and directors these agreements effec- tively gave rabobank a springing lien on west side’s cash at the moment it funded the loan for all practical purposes therefore the rabobank loan was fully collateralized with the cash in west side’s rabobank account consistently with the r-1 risk rating that rabobank assigned to that loan the closing the closing was scheduled for date the final stock purchase_price was to be dollar_figure in cash plus a dollar_figure check payable to petitioner to zero out his shareholder loan on september fortrend deposited the dollar_figure million loan proceeds from moffatt into nob hill’s rabobank account also on sep- tember petitioner deposited west side’s dollar_figure ending cash balance into west side’s rabobank account the funds in these accounts earned overnight interest of dollar_figure and dollar_figure respectively on date the following events occurred nob hill’s rabo- bank account was credited with the dollar_figure million rabobank loan proceeds and dollar_figure million in cash from west side’s rabobank account from this account nob hill transferred dollar_figure into petitioner’s rabobank account transferred dollar_figure million to repay the rabobank loan which bore no interest transferred dollar_figure million to repay the moffatt loan which bore no interest transferred dollar_figure to cover rabobank’s fees and transferred dollar_figure to west side’s rabobank account petitioner immediately withdrew the entire balance of his rabobank account and deposited it into a personal account at pershing bank when the dust settled at the end of the day petitioner’s rabobank account had a balance of zero petitioner’s pershing bank account had a balance of dollar_figure west side’s rabobank account had a balance of dollar_figure and nob hill’s rabobank account had a balance of dollar_figure the next day nob hill merged into west side with west side surviving the dollar_figure remaining in west side’s rabobank account and the dollar_figure remaining in nob hill’s rabobank account were later transferred into a west side account at the business bank of california west side eventually transferred dollar_figure out of that account to fortrend affiliates and various promoters inclu- ding midcoast which on date received the promised dollar_figure for stepping away from the transaction by late west side’s bank accounts had been drained of funds and were closed the bad_debt strategy the background of fortrend’s strategy for eliminating west side’s tax_liability begins in on date united finance co ltd united fi- nance purportedly contributed a portfolio of charged-off japanese debt japanese debt portfolio to millennium in exchange for millennium class b shares mil- lennium eventually became nob hill’s and then west side’s parent the japan- ese debt portfolio was valued at dollar_figure two days later united finance sold the millennium class b shares it had just acquired to barka limited another cayman islands entity for dollar_figure although millennium had acquired the japanese debt portfolio with property worth only dollar_figure it claimed that its tax basis in that portfolio was dollar_figure as of date on date millennium contributed to west side a subset of the japanese debt portfolio consisting of two defaulted loans aoyama loans the aoyama loans had a purported tax basis of dollar_figure between november and date west side wrote off the aoyama loans as worthless on its form_1120 u s_corporation income_tax return for west side claimed a bad_debt deduction of dollar_figure on account of that writeoff there is no evidence that west side conducted meaningful business opera- tions after date it had no employees after that date it reported no gross_receipts income or business_expenses relating to its supposed debt collec- tion business there is no evidence that it made any effort to collect the aoyama loans or contracted with any third party to do so although nob hill had repre- sented that west side would maintain a net_worth of no less than dollar_figure million during the five-year period following the closing west side did not do so the following table shows west side’s asset balances as reported to the irs tax_year asset balance as of dollar_figure big_number big_number big_number petitioner offered no evidence to show that the actual value of west side’s assets corresponded to these reported amounts given fortrend’s track record we do not take these reported amounts at face value west side’s tax returns and irs audit west side’s form_1120 for described it as incorporated in the cayman islands doing business in ireland and having its address in las vegas nevada it described its parent millennium as incorporated in the cayman islands and doing business in ireland west side reported for total income of dollar_figure and total deductions of dollar_figure the deductions included salaries and wages of dollar_figure other deductions of dollar_figure and bad_debt losses of dollar_figure on date west side filed form 1120x amended u s corpora- tion income_tax return for apart from correcting minor errors and listing a new address in reno nevada the amended_return did not differ materially from the original both returns were prepared using the accrual_method of accounting the irs examined west side’s return during the examination the irs was unable to find any assets or current sources of income for west side a date memorandum details the steps the irs took in search thereof at the conclusion of the audit the irs disallowed the dollar_figure bad_debt deduc- tion and dollar_figure of the deduction claimed for legal and professional fees on the ground that these fees were incurred in connection with a transaction entered into solely for tax_avoidance west side’s authorized representative executed successive form sec_872 consent to extend the time to assess tax that extended to date the time for assessing west side’s tax_liability on date the irs mailed a timely notice_of_deficiency to west side determining a deficiency of dollar_figure and penalties of dollar_figure and dollar_figure under sec_6662 and h respectively west side did not petition this court and on date the irs assessed the tax and penalties set forth in the notice_of_deficiency plus ac- crued interest on date west side’s corporate charter was canceled by the ohio secretary of state notice of transferee_liability petitioner and barbara tricarichi jointly filed form_1040 u s individual_income_tax_return for showing a nevada address this return reported a tax_liability of dollar_figure resulting chiefly from gain on the sale of petitioner’s west side stock on schedule d capital_gains_and_losses petitioner reported the proceeds from this sale as dollar_figure reflecting both the cash he received and the dollar_figure check resulting in a long-term_capital_gain of dollar_figure the irs did not audit petitioner’s form_1040 but it did open a transferee- liability examination concerning west side’s tax_liabilities upon com- pletion of that examination the irs sent petitioner a letter 902-t notice of liability this notice of liability was timely mailed to petitioner on date the notice determined that petitioner is liable as transferee for the fol- lowing liabilities of west side in his petition petitioner challenged the timeliness of the notice of liability the commissioner generally must assess transferee_liability within one year after expiration of the period of limitations on the transferor but the applicable_period of limitations may be extended by agreement see sec_6901 and d petitioner executed successive forms consent to extend the time to assess liability at law or in equity for income gift and estate_tax against a transferee or fiduci- ary extending to date the time for assessing transferee_liability against him and the notice of liability was timely issued on date petitioner abandoned in his posttrial briefs any challenge to the timeliness of the notice of liability and that argument is thus deemed conceded deficiency penalty sec_6662 d dollar_figure dollar_figure penalty sec_6662 dollar_figure petitioner timely petitioned this court for review of the notice of liability i legal standard and burden_of_proof opinion petitioner resided in nevada when he filed his petition the parties have stipulated that any appeal of this case will lie to the u s court_of_appeals for the ninth circuit see sec_7482 54_tc_742 aff’d 445_f2d_985 10th cir that court has held that the tax decisions of other circuits should be followed unless they are demonstrably erro- neous or there appear cogent reasons for rejecting them 246_f3d_1190 9th cir quoting unger v commissioner f 2d in addition to the amounts listed in the notice of liability petitioner pro- posed as a finding of fact to which respondent did not object that respondent determined assessed interest of dollar_figure as well as accrued interest and penalties of dollar_figure in their posttrial briefs the parties have not addressed the proper computation of interest or the existence of penalties other than those determined by respondent under sec_6662 d and h we will ac- cordingly enter decision in this case under rule d c cir aff’g t c memo aff’g in part rev’g in part and remanding tcmemo_1998_374 under sec_6901 the commissioner may proceed against a transferee of property to assess and collect federal_income_tax penalties and interest owed by a transferor respondent contends that petitioner as transferee is liable for the un- paid federal tax_liabilities of west side petitioner contends that nob hill purchased his stock moments before it received west side’s cash that rabobank and moffat were the source of the cash used to purchase his stock and that he thus received no transfer from west side that could make him liable as its trans- feree sec_6901 does not impose substantive liability on the transferee but sim- ply gives the commissioner a remedy or procedure for collecting an existing liabi- lity of the transferor 357_us_39 to take ad- vantage of this procedure the commissioner must establish an independent basis under applicable state law for holding the transferee liable for the transferor’s debts sec_6901 commissioner v stern u s pincite 100_tc_180 state law thus determines the transferee’s sub- stantive liability 305_f2d_664 2d cir aff’g 35_tc_1148 in this respect sec_6901 places the commissioner in precisely the same position as that of ordinary creditors under state law 680_f3d_417 4th cir aff’g tcmemo_2011_63 the parties agree that the state law applicable here is that of ohio where petitioner resided west side did business and the principal transactions occurred see commissioner v stern u s pincite 42_tc_593 once the transferor’s own tax_liability is established the commissioner may assess that liability against a transferee under sec_6901 only if two distinct re- quirements are met first the transferee must be subject_to liability under appli- cable state law which includes state equity principles second under principles of federal tax law that person must be a transferee within the meaning of sec_6901 see diebold found inc f 3d pincite starnes f 3d pincite 142_tc_317 the commissioner bears the burden of proving that a person is liable as a transferee sec_6902 rule d the commissioner does not have the bur- den however to show that the taxpayer was liable for the tax sec_6902 under normal burden-of-proof rules therefore petitioner has the burden of prov- ing that west side is not liable for the dollar_figure of tax and penalties that the irs assessed against it for rule a d welch v helvering u s see 514_us_527 noting that the code treats the transferee as the taxpayer for this purpose l v cast465_f3d_1243 11th cir the burden_of_proof on factual issues may be shifted to the commissioner if the taxpayer introduces credible_evidence with respect thereto and satisfies other requirements sec_7491 and petitioner asked that we shift to respon- dent the burden_of_proof with respect to west side’s tax_liability we de- cline this request petitioner introduced no credible_evidence concerning the dollar_figure bad_debt deduction that generated west side’s deficiency in any event it does not matter who bears the burden_of_proof because the prepon- derance of the evidence favors respondent’s position as to all material facts ii west side’s federal tax_liability in the notice_of_deficiency to west side the irs disallowed a deduction of dollar_figure for legal and professional fees and a deduction of dollar_figure for bad whether the burden has shifted matters only in the case of an evidentiary tie see 366_f3d_608 8th cir aff’g tcmemo_2002_145 in this case we discerned no evidentiary tie on any material issue of fact see payne v commissioner tcmemo_2003_90 85_tcm_1073 debts the notice also determined an accuracy-related_penalty of dollar_figure and a penalty of dollar_figure for a gross_valuation_misstatement under sec_6662 the deduction for legal and professional fees was disallowed on the ground that these fees were incurred in connection with a tax-avoidance trans- action we conclude below that the transaction by which nob hill acquired petitioner’s west side stock was indeed entered into for the sole purpose of tax_avoidance petitioner provided no evidence to establish that any of the disallowed professional fees were incurred in connection with some other legitimate trans- action petitioner has thus failed to carry his burden of proving that any portion of these fees constituted deductible business_expenses of west side under sec_162 see 934_f2d_573 5th cir aff’g tcmemo_1989_687 830_f2d_499 3d cir aff’g tcmemo_1986_156 cullifer v commissioner tcmemo_2014_ at west side’s claimed dollar_figure bad_debt_loss was based on the assertion that the two aoyama loans had a tax basis of dollar_figure that assertion is pre- posterous because those loans were a subset of a larger portfolio of loans that had a tax basis of approximately dollar_figure petitioner introduced no credible_evidence to substantiate the basis claimed petitioner does not seriously dispute west side’s liability for the dollar_figure accuracy-related_penalty for returns filed on or before date a gross_valuation_misstatement exists where the basis claimed equals or exceeds of the correct amount sec_6662 sec_1_6662-5 income_tax regs claiming a tax basis of dollar_figure for the aoyama loans which had an actual basis of substantially less than dollar_figure is unquestionably a gross_valuation_misstatement apart from challenging the deficiency on which the penalty is based petitioner introduced no evidence to show that respondent’s petitioner argues that a memorandum solicited by millennium from the seyfarth shaw law firm was sufficient to substantiate the bad-debt deduction we give no weight to that memorandum it was based on assumed facts provided by mr mcnabola those assumed facts are contradicted by the record evidence in this case and the memorandum explicitly states that no one but millennium can rely upon it seyfarth shaw gained notoriety for issuing bogus tax-shelter opinions and this document seems par for the course see eg 143_tc_322 137_tc_70 aff’d 728_f3d_676 7th cir rogers v commissioner tcmemo_2014_141 rogers v commissioner tcmemo_2011_277 aff’d 728_f3d_673 7th cir 553_fsupp2d_1152 c d cal petitioner disputes his liability for the penalties principally on the ground that the penalties for which west side is liable cannot be collected from him as its transferee we address this argument infra pp calculation of a sec_6662 penalty of dollar_figure was incorrect petitioner has thus failed to prove that respondent erred in determining against west side for a tax_deficiency of dollar_figure and penalties of dollar_figure and dollar_figure under sec_6662 and h respectively iii petitioner’s liability as transferee of west side sec_6901 permits the commissioner to assess tax_liability against a per- son who is the transferee of assets of a taxpayer who owes income_tax 776_f3d_1010 9th cir rev’g and remanding tcmemo_2012_61 to impose that liability on a transferee a court must first determine whether the party is substantively liable for the transferor’s unpaid taxes under state law and next determine whether that party is a trans- feree within the meaning of sec_6901 slone v commissioner __ f 3d __ wl at 9th cir date vacating and remanding tcmemo_2012_57 see commissioner v stern u s pincite the two prongs of this inquiry are independent of one another see 779_f3d_448 7th cir aff’g tcmemo_2011_297 salus mundi found f 3d pincite diebold found inc f 3d pincite 712_f3d_597 1st cir aff’g tcmemo_2011_298 starnes f 3d pincite a petitioner’s substantive liability under ohio law in deciding matters of state law we are generally guided by the decisions of the state’s highest court if there is no relevant precedent from the state’s highest court but there is relevant precedent from an intermediate appellate court the federal court must follow the state intermediate appellate court decision unless the federal court finds convincing evidence that the state’s supreme court likely would not follow it 505_f3d_993 9th cir see 387_us_456 federal court should apply what it find s to be the state law after giving ‘proper regard’ to relevant rulings of other courts of the state swords trust t c pincite 110_tc_297 only where no state court has decided the point in issue may a federal court make an educated guess as to how that state’s supreme court would rule 678_f2d_942 11th cir quoting 477_f2d_553 5th cir in ohio enacted the uniform fraudulent transfer act of ufta as chapter of its commercial transactions code see ohio rev code secs dollar_figure to dollar_figure hereafter oufta all references to the oufta are to the version in effect during forty-three states and the district of columbia have adopted the ufta in whole or in part the version of the ufta that ohio adopted corresponds almost verbatim to the uniform law when interpreting ohio statutes derived from uniform or model laws the ohio supreme court has regularly consulted opinions from sister state courts interpreting parallel provisions of their own statutes see stein v brown n e 2d ohio discussing other states’ treatment of the uniform fraudulent conveyance act ufca the ufta’s predecessor ohio ins guar ass’n v simpson n e 2d ohio ct app noting relevance of opinions from courts of other states when interpreting model or uniform laws federal courts of appeals for five different circuits examining midco trans- actions similar to that here have recently issued opinions interpreting state laws that substantially incorporate the ufta or its predecessor see supra p and note we believe that the ohio supreme court would give proper regard to these decisions and to the state court precedents on which they are based when interpreting parallel provisions of the oufta ohio supreme court opinions considering the treatment of uniform acts by courts of other states include al minor assoc inc v martin n e 2d ohio uniform trade secrets act cruz v cumba-ortiz n e 2d ohio uniform interstate support act and uniform reciprocal enforce- ment of support act erie ins grp v fisher n e 2d ohio uni- form declaratory judgments act levi v levi n e 2d ohio uniform reciprocal enforcement of support act the ohio supreme court has emphasized that the oufta is a remedial statute that should be liberally construed to protect creditors see wagner v galipo n e 2d ohio locafrance united_states corp v interstate distrib servs inc n e 2d ohio interpreting the oufta’s predecessor the oufta defines transfer very broadly to in- clude every direct or indirect absolute or conditional and voluntary or involun- tary method of disposing of or parting with an asset or an interest in an asset oufta sec_1336 l respondent argues that petitioner is a liable as a trans- feree of west side’s cash under four distinct sections of the ohio statute see id sec_1336 a and a and b the first of these is an actual fraud provision the latter three are constructive fraud provisions oufta sec_1336 a the actual fraud provision applies in the case of any creditor regardless of whether his claim arose before or after the transfer was made a transfer is fraudulent under this provision if the debtor made the transfer w ith actual intent to hinder delay or defraud any creditor of the debtor the statute sets forth nonexclusive badges_of_fraud that may give rise to an inference of actual fraudulent intent see id sec_1336 b two of the constructive fraud provisions apply in the case of a creditor whose claim arose before the transfer was made id sec_1336 a and b sec_1336 a the provision most relevant here provides that a transfer made by a debtor is fraudulent as to such a creditor if the debtor made the transfer without receiving a reasonably equivalent value in exchange and the debtor was insolvent at that time or became insolvent as a result of the transfer this provision applies regardless of a transferor’s or transferee’s actual intent see sease v john smith grain co n e 2d ohio ct app holding that with respect to the oufta’s predecessor n either the intent of the debtor nor the knowledge of the transferee need be proven nelson v walnut inv partners l p u s dist lexis s d ohio same the third constructive fraud provision applies whether the creditor’s claim arose before or after the transfer was made oufta sec_1336 a a trans- fer made by a debtor is fraudulent as to such a creditor if the debtor made the transfer without receiving a reasonably equivalent value in exchange and ei- ther t he debtor was engaged in a transaction for which the remaining assets of the debtor were unreasonably small in relation to the business or transaction or t he debtor intended to incur or believed or reasonably should have believed that he would incur debts beyond his ability to pay as they became due ibid this provision likewise applies regardless of the debtor’s intent or transferee’s actual knowledge if the stated conditions of any constructive fraud provision are met the transfer is fraudulent as a matter of law see sease n e 2d pincite petitioner’s status under ohio law as a transferee under all four oufta provisions a transfer of some kind must have been made from west side as tax debtor to petitioner as transferee this issue is the focus of the parties’ dispute and its resolution affects analysis of the other oufta tests we may thus conveniently discuss it first petitioner insists that he was not literally a transferee of west side’s cash according to petitioner the cash he got came from nob hill and the sources of that cash were the loans from rabobank and moffat nob hill supposedly did not get west side’s cash which it used to repay those loans until later that same day for this reason petitioner contends that he received no west side assets that could subject him to liability as a fraudulent transferee under ohio law respondent contends that ohio law would treat petitioner in substance as the transferee of west side’s cash we agree with respondent for at least two reasons each of which constitutes an alternative ground for sustaining his position first the loans from rabobank and moffat were shams and west side was the true source of the cash petitioner received second the stock sale transaction would be recharacterized under ohio law as a de_facto_liquidation of west side with petitioner receiving in exchange for his stock a dollar_figure million liquidating distributiondollar_figure a sham loans in order to finance the purchase of west side’s stock from petitioner nob hill borrowed dollar_figure million from rabobank and dollar_figure million from moffatt a for- trend affiliate ohio courts have consistently allowed finders of fact in appropriate circumstances to disregard transactions as shams see eg rowe v standard respondent advances the economic_substance and substance over form doctrines as additional theories to support his position contending that the ohio courts would disregard the form of the midco_transaction because it was not a true multiparty transaction had no business_purpose and was engineered for the sole purpose of avoiding west side’s federal and ohio tax_liabilities the ohio courts have recognized and employed both doctrines see eg first banc grp inc v lindley n e 2d ohio affirming decision of ohio board_of_tax_appeals and agreeing that t o hold otherwise would allow form to control_over substance bloomingdale v stein ohio st ohio concluding in fraudulent transfer case that equity look s through the form to the substance of the transaction macior v limbach n e 2d ohio ct app citing 881_f2d_247 6th cir aff’g in part rev’g in part 88_tc_197 employing federal eco- nomic substance doctrine the business_purpose petitioner now alleges for the midco transaction--to generate greater after-tax profit for west side’s sole share- holder--is not cognizable under these two doctrines because it is simply a corollary of the tax-avoidance scheme and the facts we find to support respondent’s posi- tion on the sham loan and de_facto_liquidation theories also show that the midco_transaction lacked economic_substance in view of our disposition how- ever we need not address these alternative theories as an independent justification for respondent’s submission that petitioner is liable as a transferee under ohio law drug co n e 2d ohio of course a lease valid on its face may be a mere sham or device to cover up the real transaction but such a subterfuge will not be permitted to become a cloak for illegal practices the courts will always pierce the veil to discover the real relationship selanders v selanders wl at ohio ct app affirming the trial court’s decision and agreeing that the entire transaction was quite possibly no- thing more than a sham galley v galley wl at ohio ct app when that reason for the transfer of property is disregarded as a sham the finder of fact could well conclude that the transfer was a fraud- ulent transfer phillips v phillips wl ohio ct app we believe that an ohio court would disregard as shams the loans purportedly extended by rabobank and moffat the rabobank loan should be disregarded as a sham for at least three rea- sons first this loan was extended and repaid the same business_day literally moments after nob hill received the alleged loan proceeds the essence of a loan is an extension of credit it is obvious that the parties to this transaction did not desire to receive from rabobank and that nob hill did not in fact receive a true extension of credit second the loan by its terms did not bear interest instead rabobank received a fee of dollar_figure this fee cannot represent interest since the loan was outstanding for less than a day this fee would translate to annual interest of dollar_figure almost twice the magnitude of the loan what rabobank received was not interest on a loan but a fee for facilitating a tax_shelter transaction rabo- bank was presumably able to charge such an outlandish fee because from its vantage point it was incurring reputational or business risks by accommodating a questionable transaction and from petitioner’s vantage point the fee was being paid_by the u s treasury and not by him third the rabobank loan was fully collateralized by the cash in west side’s rabobank account nob hill’s credit application described the risk rating on this loan as n a or based on collateral n a presumably means not ap- plicable rabobank gave the loan an r-1 risk rating which denotes a loan that is fully cash collateralized the documents executed at the closing gave rabobank control_over west side’s rabobank account and a springing lien on west side’s cash the moment it funded the loan cash is fungible and the consideration used to pay petitioner for his stock came in substance from west side for essentially the same reasons the dollar_figure million loan extended by moffat must also be disregarded as a sham like the rabobank loan it bore no interest instead fortrend received a dollar_figure million fee for assembling the entire tax_shelter package this loan did not represent a true extension of credit it was simply an overnight shuffling of funds between two fortrend entities designed to facilitate a tax-avoidance transaction we conclude that an ohio court would apply the sham_transaction doctrine to these loans and we find that both loans were in fact shams the totality of the circumstances shows that the nominal lenders provided these funds not as bona_fide extenders of credit but simply as accommodation parties recruited by fortrend to conceal the true nature of what was happening what actually happened is that rabobank electronically transferred cash from west side’s rabobank account through nob hill’s rabobank account into petitioner’s rabobank account the loans were utterly unnecessary and had no purpose except obfuscation since both loans were shams rabobank’s transfer of funds from west side’s account into petitioner’s account constituted a direct or indirect method of disposing of or parting with an asset see oufta sec_1336 l petitioner was thus was a transferee of west side under ohio law b de_facto_liquidation of west side respondent alternatively contends that the transfers among west side nob hill and petitioner should be collapsed and recharacterized under ohio law as a partial or complete_liquidation of west side with petitioner receiving in exchange for his shares a dollar_figure million liquidating_distribution dollar_figure million of cash plus a check for dollar_figure although the ohio courts have not addressed this precise scenario judicial interpretations of fraudulent transfer provisions similar to ohio’s establish that such transactions may be collapsed if the ultimate transferee had constructive knowledge that the debtor’s debts would not be paid the court_of_appeals for the ninth circuit recently addressed the application of new york’s fraudulent transfer provisions to a midco_transaction resembling that here it concluded that multiple transfers could be collapsed under state law if the conduct of the ultimate transferees show ed that they had constructive knowledge of the fraudulent scheme salus mundi found f 3d pincite addressing the application of new york law to that same midco_transaction in diebold found inc the court_of_appeals for the second circuit held that multi- party transactions can be collapsed where the debtor’s property is reconveyed for less than fair consideration and the ultimate transferee had constructive knowledge of the entire scheme f 3d pincite the court_of_appeals for the fourth circuit addressing the application of north carolina’s ufta provisions to another midco_transaction similarly ruled that multiple transfers can be collapsed if the ultimate transferee has constructive knowledge that the debtor’s tax_liabilities will not be paid if the ultimate transferees are on inquiry notice and fail to conduct a sufficiently diligent investigation they are charged with the knowledge they would have acquired had they undertaken the reasonably diligent inquiry required by the known circum- stances starnes f 3d pincite the ohio courts have regularly consulted and followed the decisions of sis- ter courts when interpreting the provisions of model laws including the oufta’s predecessor see supra pp and note the north carolina ufta pro- visions governing constructive fraud are substantially identical to ohio’s and new york’s fraudulent transfer provisions are similar in material respects we conclude that the ohio supreme court if confronted with this question would find persuasive and would follow these three federal decisions and the state court precedents on which they are based the transfers at issue here may thus be collapsed under the oufta if petitioner had constructive knowledge that west side’s federal and ohio tax_liabilities would not be paiddollar_figure petitioner argues that ohio law does not permit transactions to be col- lapsed citing 313_br_219 n d ohio declining to collapse a leveraged_buyout where there was no evidence of knowledge on the part of the lenders that the acquisition would harm future creditors this case is inapposite because petitioner had at least constructive knowledge that fortrend’s tax- continued petitioner argues that he was not aware of fortrend’s plan as a whole to avoid west side’s income taxes if this is true it is irrelevant finding that a per- son had constructive knowledge does not require that he have actual knowledge of the plan’s minute details it is sufficient if under the totality of the surrounding circumstances he should have known about the tax-avoidance scheme 48_f3d_623 2d cir constructive knowledge also includes inquiry knowledge inquiry knowledge exists where the transferee was aware of circumstances that should have led him to inquire further into the circumstances of the transaction but he failed to make such inquiry hbe leasing corp f 3d pincite some cases define constructive knowledge as the knowledge that ordinary dili- gence would have elicited while other cases require more active avoidance of the truth diebold found inc f 3d pincite we need not decide which of these formulations is appropriate because petitioner had constructive knowledge under either standard petitioner’s due diligence expert mr purcell testified that a seller who receives an all-cash offer for his stock is mainly concerned with ensuring that he continued avoidance scheme would harm two creditors the united_states and ohio gets paid but he agreed that a seller in petitioner’s position must nevertheless exercise a certain level of due diligence specifically echoing the contemporaneous advice of hahn loeser’s bankruptcy lawyers mr purcell testified that due diligence did require petitioner and his advisors to investigate fortrend’s plans for eliminating west side’s tax_liabilities neither petitioner nor his advisers performed any due diligence into for- trend or its track record neither petitioner nor his advisers performed any mean- ingful investigation into the high basis low value scheme that fortrend sug- gested for eliminating west side’s accrued tax_liabilities petitioner and his advisers were clearly suspicious about fortrend’s scheme but instead of digging deeper they engaged in willful_blindness and actively avoided learning the truth petitioner and his advisers knew that the transaction fortrend was proposing was likely a reportable or listed_transaction before meeting with fortrend hahn loeser lawyers spent several days researching notice_2001_16 reportable_transactions sham transactions and transactions involving an intermediary corporation pwc insisted on including in its engagement letter a requirement that petitioner advise it if he determined that any matter covered by this agree- ment is a reportable_transaction petitioner attempted to strike this sentence from the engagement letter evidencing his active avoidance of learning the truth pwc advised petitioner orally that a position can be taken that the pro- posed stock sale would not be a reportable_transaction in tax-speak this trans- lates to a low level of confidence on pwc’s part petitioner’s lawyers attempted to include in the stock purchase agreement a provision prohibiting west side from engaging in a listed_transaction after fortrend acquired west side fortrend re- fused to agree to this provision any reasonably diligent person would infer from this refusal that a listed_transaction was very likely what fortrend a tax_shelter promoter had in mind though alerted by these warning signs petitioner and his advisers failed to conduct a diligent inquiry into the high basis low value debt strategy that for- trend proposed for eliminating west side’s tax_liabilities pwc had advised that this appeared to be a very aggressive tax-motivated strategy that was subject_to irs challenge pwc specifically declined to give more_likely_than_not assur- ance on this point petitioner turned his back on this red flag he testified that under regulations in effect during a position was con- sidered to have a realistic possibility of being sustained on its merits if a well- informed tax professional would conclude that it had approximately a one in three or greater likelihood of being sustained on its merits sec_1_6694-2 income_tax regs stating that a position can be taken suggests a lower level of confidence than this virtually any position can be taken fortrend’s tax-elimination strategy was of no concern to him because that was their business mr purcell testified that petitioner could not have sought an opinion from pwc concerning fortrend’s bad_debt strategy because as of the closing date for- trend had put no specific high-basis low-value plan on the table the court did not find this testimony persuasive if ordinary diligence required petitioner and his advisers to investigate fortrend’s plan as mr purcell admitted ordinary dili- gence required them to dig more deeply into what fortrend’s bad-debt strategy was fortrend obviously had to know as of date how it envisioned eliminating a dollar_figure million corporate tax_liability in fewer than weeks rea- sonable diligence required petitioner and his advisers to insist that fortrend ex- plain its debt reduction strategy in sufficient detail to enable pwc to evaluate it numerous other features of fortrend’s proposal raised red flags that de- manded further inquiry fortrend offered to pay petitioner dollar_figure million more than the net_book_value of west side--representing a premium of --while insisting that west side’s assets be reduced to cash petitioner was a sophisticated entrepreneur who had built a company and knew how to value a business it should have provoked tremendous skepticism to discover that fortrend was willing to pay a premium to acquire cash which by definition cannot be worth more than its face value the business_purpose alleged for the transaction moreover made absolutely no sense petitioner and his advisers were told that fortrend intended to put west side into the distressed_debt business t he business_purpose for the acqui- sition according to pwc’s memo was based on the new business’ need for cash to purchase the charged-off credit card debt as commercial financing for such pur- poses is apparently difficult this explanation demanded further inquiry from any reasonably diligent person in order to purchase west side’s stock fortrend needed to have cash or be able to borrow cash if fortrend had cash or could easily borrow cash why would it want to acquire west side in order to get cash moreover as pwc noted in a parenthetical most of the dollar_figure cash in westside will be distributed out of westside and used by fortrend to pay back the cash borrowed to purchase petitioner’s westside stock since there was going to be pre- cious little cash left in west side after the deal closed the business_purpose alleged for the transaction did not pass the straight-face test the icing on the cake was the manner in which the purchase_price was determined numerous spreadsheets prepared by petitioner’s brother explicitly state that the purchase_price would equal west side’s closing cash balance plu sec_68 of its accrued tax_liabilities a sophisticated businessman like petitioner should have been curious as to why the purchase_price for his company was being computed as a percentage of its tax_liabilities and why this was the only number that fortrend seemed to care about in effect fortrend was offering to assume a dollar_figure million tax_liability in exchange for a dollar_figure million fee because the economics of the deal made it obvious that fortrend was not going to pay west side’s tax_liabilities this fact alone put petitioner on inquiry knowledge petitioner testified that he had no contemporaneous understanding that the fortrend premium was correlated to west side’s accrued tax_liabilities the court did not find this testimony credible petitioner actively participated in nego- in the stock purchase agreement nob hill represented that it would cause west side to satisfy fully all united_states taxes penalties and inter- est required to be paid_by west side this representation was not worth the paper it was printed on petitioner and his advisers knew that nob hill was a shell corporation that west side would have virtually no assets left after the clo- sing and that neither would have the wherewithal to pay a dollar_figure million tax lia- bility and because nob hill and millennium its parent were offshore com- panies with no u_s_assets this representation was completely unenforceable the language in the stock purchase agreement allocating west side’s tax obli- gation to nob hill did not relieve petitioner of his duty to inquire see diebold found inc f 3d pincite t he knowledge requirement for collapsing_a_transaction was designed to ‘protect innocent creditors or purchasers for value ’ it was not designed to allow parties to shield themselves when having knowledge of the scheme by simply using a stock agreement to disclaim any responsibility quoting hbe leasing corp f 3d pincite tiating fortrend’s fee when confronted with his brother’s spreadsheets that invariably compute fortrend’s fee a sec_31 of west side’s tax_liabilities petitioner became visibly uncomfortable petitioner’s evasive testimony is further evidence that he had at least constructive knowledge that fortrend planned to use a tax-avoidance scheme to eliminate west side’s tax_liability to conclude that the totality of these circumstances did not give rise to con- structive knowledge on petitioner’s part would do away with the distinction be- tween actual and constructive knowledge diebold found inc f 3d pincite and to relieve petitioner and his advisers of the duty to inquire when the sur- rounding circumstances cried out for such inquiry would be to bless the willful_blindness the constructive knowledge test was designed to root out ibid we find as a fact that petitioner had constructive knowledge that fortrend intended to implement an illegitimate scheme to evade west side’s accrued tax_liabilities and leave it without assets to satisfy those liabilities the various steps of the midco_transaction may thus be collapsed in determining whether petitioner was a transferee of west side under ohio lawdollar_figure as the second circuit explained in diebold found inc collapsing the transactions in this way requires not only that the ultimate transferee have con- structive knowledge of the entire scheme but also that the debtor’s property be reconveyed for less than fair consideration f 3d pincite we address continued the remaining question is whether these steps once collapsed yield a de_facto_liquidation of west side from which petitioner received a dollar_figure million liquidating_distribution petitioner appears to believe that for this to occur there must have been a complete_liquidation of west side we do not see the logic of this position under state corporate law as well as under federal tax law a corpor- ation can be the subject of either a partial or a complete_liquidation in either event petitioner received a dollar_figure million liquidating_distribution upon surrender- ing his stock we fail to see how it matters which kind of liquidation it was in any event we find as a fact that west side was in substance completely liquidated there is no evidence that west side conducted any bona_fide business operations after date it had no employees after that date it re- ported no gross_receipts income or business_expenses relating to its supposed continued the absence of fair consideration below in discussing the requirements of oufta sec_1336 see infra pp see eg sec_302 e defining partial_liquidation armstrong v marathon oil co n e 2d ohio noting that corporation was considering complete or partial_liquidation to prevent hostile takeover cleveland tr co v hickox n e ohio ct app if there is liquidation of a corporation partial or complete the determining element of the transaction is whether the stockholders surrender and cancel the stock which is given in exchange 18b am jur 2d corporations sec noting that share- holders’ right to receive accumulated dividends on liquidation applies identically in partial and complete liquidations debt collection business there is no evidence that it made any effort to collect the aoyama loans or contracted with any third party to do so those loans were not operational assets of a business they were simply tools for implementing a sham tax-avoidance scheme in reality west side was nothing but a shell com- pany immediately after the midco deal closed at the insistence of petitioner’s lawyers west side was kept in formal exist- ence for several years it filed tax returns it cut checks to fortrend affiliates and it maintained a nominal cash balance but keeping west side in notional exist- ence was simply a charade designed to create a defense to the precise argument the irs is advancing here an argument that petitioner and his attorneys knew the irs would advance if this midco_transaction came to its attention such lawyerly stratagems cannot hide the fact that west side had been liquidated in substance it continued as a potemkin village intended to deceive the irs just as the original was designed to fool catherine the great in sum we find that petitioner had constructive knowledge of fortrend’s tax-avoidance scheme that the multiple steps of the midco_transaction must be collapsed and that collapsing these steps yields a partial or complete_liquidation of west side from which petitioner received in exchange for his stock a dollar_figure million liquidating_distribution see salus mundi found f 3d pincite0 following the second circuit’s analysis to the same effect in diebold found inc under the oufta petitioner is thus a direct transferee of west side’s assets under respondent’s de_facto_liquidation theory as well as under the sham loan theory discussed previouslydollar_figure petitioner’s liability under ohio law as a transferee oufta sec_1336 a provides that a transfer is fraudulent with respect to a creditor where the creditor’s claim arose before the transfer the transferor did not receive a reasonably equivalent value in exchange for the transfer and the transferor became insolvent as a result of the transfer we find that all three of these elements are satisfied here petitioner is thus liable as a transferee of west side under ohio law a when the irs claim arose during april and date west side received proceeds of dollar_figure million from the puco settlement this yielded a large gain that generated a tax_liability of approximately dollar_figure million west side thus had an accrued tax_liability of respondent advances the alternative contention that nob hill was a direct transferee of west side and that petitioner has transferee-of-transferee liability as a subsequent transferee of nob hill see sec_6901 frank sawyer trust of date v commissioner tcmemo_2014_59 finding transferee-of-transferee liability because we find that petitioner is liable as a direct transferee of west side we need not consider respondent’s alternative position approximately dollar_figure million before date the day the midco deal closed the oufta defines the term claim expansively to mean a right to pay- ment id sec_1336 c a right to payment constitutes a claim regardless of whether it is reduced to judgment liquidated unliquidated fixed contingent matured unmatured disputed undisputed legal equitable secured or unse- cured ibid a creditor is any person who has a claim id sec_1336 d given this broad definition transfers are fraudulent as to creditors whose claims have not been finally determined and even as to creditors whose claims are not yet due see 910_f2d_240 5th cir because unmatured tax_liabilities are taken into account in determining a debtor’s solvency they are ‘claims’ and should be treated as such under the expansive definition of the term ‘claim’ in the ufta stuart v commissioner t c __ __ slip op pincite date petitioner does not seriously dispute that the irs had a claim against west side before the stock sale rather he argues that the irs had no claim against nob hill when his stock was purchased because west side had not yet transferred its cash into nob hill’s rabobank account the precise timing of the back-to-back cash transfers is immaterial under our analysis we have found that the various transactions must be collapsed for purposes of determining the oufta’s proper application because collapsing the transactions yields a transfer of cash from west side to petitioner it is irrelevant in what order the subsidiary transfers are thought to have occurred west side’s federal tax_liability had accrued by late date the irs had a claim against west side at that time the transfer of west side’s assets to petitioner occurred on date respondent’s claim thus arose before the transfer was made oufta sec_1336 a b reasonably equivalent value oufta sec_1336 a imposes as a second condition of liability that the debtor not have received a reasonably equivalent value in exchange for the transfer whether the debtor received reasonably equivalent value is a question of fact see shockley v commissioner tcmemo_2015_113 at on date west side consisted of nothing but cash and tax lia- bilities the value of petitioner’s stock thus equaled west side’s net asset value which was about dollar_figure million cash equivalents of dollar_figure million minus accrued tax_liabilities of dollar_figure million west side transferred dollar_figure million to petitioner in exchange for his shares since his shares were worth only dollar_figure million west side did not receive a reasonably equivalent value in exchange for the transfer oufta sec_1336 a the only other thing west side got at the closing was a representation from nob hill that it would cause west side to pay its tax_liabilities in full as we have found previously this representation was not worth the paper it was print- ed on nob hill was a shell company incorporated offshore with no assets in the united_states or anywhere else nob hill’s parent millennium was also a cay- man islands company with no assets in the united_states both were affiliates of a tax_shelter promoter the value of nob hill’s promise was zero c west side’s insolvency oufta sec_1336 a imposes as a third condition of liability that the debtor making the transfer was insolvent at that time or became insol- vent as a result of the transfer petitioner asserts that west side was solvent when he received nob hill’s cash because at that moment west side had not yet transferred its cash to nob hill thus west side supposedly had assets in excess of its tax_liabilities when the transfer to petitioner occurred as with petitioner’s argument about when the irs claim arose the precise timing of the back-to-back cash transfers is immaterial under our analysis we have found that the various transactions must be collapsed for purposes of deter- mining the oufta’s proper application because collapsing the transactions yields a transfer of cash from west side to petitioner west side’s solvency must be judged on that basis under oufta sections dollar_figure and solvency is measured at the time of the transfer a debtor is insolvent if the sum of the debtor’s debts is greater than all of the debtor’s assets at a fair valuation id sec_1336 a follow- ing the transfer of dollar_figure million to petitioner west side was left with tax liabi- lities of dollar_figure million and assets of dollar_figure million consisting of a rabobank ac- count soon to be emptied by payments to tax_shelter promoters west side thus became insolvent as a result of the transfer id sec_1336 a in sum we find that the irs claim arose before west side’s assets were transferred to petitioner that west side made this transfer without having received a reasonably equivalent value in exchange and that this transfer caused west side to become insolvent petitioner is thus liable for west side’s tax debts under oufta sec_1336 a dollar_figure the result would be the same if the irs’ claim were thought to have arisen after west side’s assets were transferred to petitioner oufta sec_1336 a provides that a transfer is fraudulent with respect to a present or future creditor if the transfer was made without the debtor’s receiving a reasonably equivalent value in exchange and if among other things the debtor intended to incur or believed or reasonably should have believed that he would continued petitioner’s liability under ohio law for penalties even if he can be held liable for west side’s unpaid tax petitioner contends that the penalties assessed against west side cannot be collected from him as its transferee under ohio law according to petitioner the distressed_debt trans- action giving rise to those penalties was not entered into until after petitioner sold his stock and petitioner had nothing whatsoever to do with that transaction in support of this proposition he relies on 209_f3d_1082 8th cir rev’g tcmemo_1996_530 in stanko the eighth circuit interpreted nebraska law in effect before when nebraska adopted the ufta see id pincite n the court rea- soned that penalties for negligent or intentional misconduct by the transferor that occurred many months after the transfer are not existing at the time of the transfer id pincite the eighth circuit concluded that a creditor whose debt did not exist at the date of the transfer cannot have the conveyance continued incur debts beyond his ability to pay as they became due as discussed in the text west side did not receive a reasonably equivalent value in exchange for its transfer to petitioner and if the irs claim were regarded as arising after rather than before this transfer west side knew that it would incur tax debts beyond its ability to pay as they became due ibid in view of our disposition however we need not discuss in any detail petitioner’s liability under this alternative provision we likewise need not decide whether petitioner would be liable under the oufta’s actual fraud provision declared fraudulent unless he pleads and proves that the conveyance was made to defraud subsequent creditors whose debts were in contemplation at the time id pincite quoting u s nat’l bank of omaha v rupe n w 2d neb we find the stanko case to have no application here the instant case is governed by ohio law and the governing ohio law differs from the pre-ufta nebraska statute that the eighth circuit was construing the oufta defines claim expansively to include any right to payment even if it is unliquidated and unmatured oufta sec_1336 c the irs may thus have a claim for the penalties whether or not they are thought to have been existing at the time of the transfer stanko f 3d pincite the oufta moreover does not require proof that the transfer was made to defraud specific creditors nor does it require proof that the debts in question were in contemplation at the time the assets were conveyed id pincite finally the oufta provides that a transfer may be held fraudulent as to future as well as present creditors liability as to future creditors exists if the transfer was made without the debtor’s receiving a reasonably equivalent value in exchange and the debtor intended to incur or believed or reasonably should have believed that he would incur debts beyond his ability to pay as they became due oufta sec_1336 a b thus even if respondent’s claim for the penalties were regarded as not being in existence on the date of the transfer petitioner would have transferee_liability to the irs under oufta sec_1336 a in its capacity as a future creditor with respect to those penalties see supra pp and note for these reasons we conclude that petitioner is liable under ohio law as a transferee both with respect to west side’s unpaid tax_deficiency and with respect to the penalties properly assessed against it we have reached the same conclusion concerning transferee_liability for penalties under the fraudulent transfer laws of other states see eg 42_tc_660 new york law aff’d 351_f2d_1 2d cir cullifer tcmemo_2014_208 at texas law feldman v commissioner tcmemo_2011_297 102_tcm_613 wisconsin law dollar_figure in frank sawyer trust of date v commissioner tcmemo_2014_ at this court cited stanko f 3d pincite in holding that a transferee was not liable for accuracy-related_penalties assessed against the transferors the facts of the instant case which must be evaluated under ohio law differ substantially from those of frank sawyer trust which involved massachusetts law the first circuit accepted our factual finding that the trust lacked knowledge--actual or constructive--of the new shareholders’ tax_avoidance intentions frank sawyer trust of date f 3d pincite here we have found that petitioner had at least constructive knowledge that west side’s tax_liabilities would not be satisfied b petitioner’s status as a transferee under federal_law whether a person is a transferee within the meaning of sec_6901 is undisputedly a question of federal_law starnes f 3d pincite see slone __ f 3d __ wl feldman f 3d pincite transferee is an expansive term that includes a donee heir legatee devisee and distributee sec_6901 the term also includes the shareholder of a dissolved corporation the successor of a corporation and the assignee of an insolvent person sec_301_6901-1 proced admin regs in determining transferee status for federal_law purposes the ninth cir- cuit has recently held that a court must consider whether to disregard the form of the transaction by which the transfer occurred see slone __ f 3d at __ wl at f or purposes of transferee_liability under sec_6901 the ninth circuit ruled relevant precedent requires that the court look through the form of a transaction to consider its substance id at __ wl at ana- lyzing a transaction similar to that here the ninth circuit explained in slone w hen the commissioner claims a taxpayer was the shareholder of a dissolved corporation for purposes of sec_301_6901-1 but the taxpayer did not receive a liquidating_distribution if the form of the transaction is respected a court must consider the relevant subjective and objective factors to determine whether the formal transaction had any practical economic effects other than the creation of income_tax losses id at __ wl at quoting 755_f3d_1051 9th cir aff’g t c memo in performing this substance over form inquiry the ninth circuit does not engage in a rigid two-step analysis rather it focuses holistically on whether the transaction had any practical economic effects other than the creation of income_tax losses id quoting reddam f 3d pincite following a commonsense review of the transaction if the court concludes that the transaction lacks a nontax business_purpose has no economic_substance and was entered into solely to gene- rate illegitimate tax benefits the commissioner may disregard the form the parties have selected and tax the transaction on the basis of its underlying economic sub- stance id at __ wl at for the reasons discussed previously we find that the transaction by which nob hill purchased petitioner’s west side stock relied on sham transactions had no economic_substance had no bona_fide business_purpose and was entered into solely to evade west side’s federal and ohio tax_liabilities see supra p at least two other circuits have previously ruled similarly see feldman f 3d pincite 7th cir 568_f2d_1233 6th cir t he law does not permit a taxpayer to cast transactions in forms when there is no economic reality behind the use of the forms ‘the incidence of taxation depends on the substance of a transaction ’ quoting 324_us_331 aff’g in part rev’g in part 64_tc_1 and note and pp we therefore disregard the form of the trans- action and find that petitioner in substance was a direct recipient of west side’s cash ie as a distributee the shareholder of a dissolved corporation or the assignee of an insolvent person sec_6901 sec_301_6901-1 proced admin regs in any of those capacities he was a transferee of west side within the meaning of sec_6901 iv respondent’s collection efforts in certain circumstances the irs may be required to show that it exhausted all reasonable efforts to collect the tax_liability from the transferor before proceed- ing against the transferee see 35_tc_1168 shockley v commissioner tcmemo_2015_113 at kardash v commissioner tcmemo_2015_51 at zadorkin v commissioner tcmemo_1985_137 49_tcm_1022 the reasonableness of the irs’ collection efforts against the tax debtor must be assessed in the light of the facts of the particular case where the transferor is hopelessly insolvent the creditor is not required to take useless steps to collect from the transferor zadorkin t c m cch pincite in during the course of its examination of west side the irs searched for any existing west side assets upon which to levy unsurprisingly it found none in as in late date west side had no mean- ingful assets what little cash it had post closing was quickly dissipated by pay- ments to fortrend midcoast and their tax_shelter promoter affiliates millen- nium west side’s postclosing parent was likewise immune from irs collection efforts because it was a cayman islands company with no assets in the united_states we find that the irs acted completely reasonably in declining to take further useless steps to collect this liability from west side petitioner also argues that the irs failed to make collection efforts against moffatt whose dollar_figure million loan was allegedly repaid with some of west side’s cash we have already determined that the moffatt loan was a sham in sub- stance west side’s cash went directly to petitioner and the moffatt loan was simply an overnight shuffling of funds between two fortrend affiliates under these circumstances it is not certain that moffatt was a transferee of west side even if moffatt were thought to be a transferee of west side collection ef- forts against it would almost certainly have been futile as far as the trial re- vealed moffatt was a shadowy entity that appeared and quickly disappeared there is no evidence in the record about what assets moffatt had or where they were it is a fair assumption that fortrend established this affiliate like nob hill millennium and its other affiliates in a manner that effectively immunized them from the reach of u s tax authorities in any event the irs is not required to pursue collection efforts against transferee a before seeking to collect from transferee b transferee_liability is several under sec_6901 61_tc_278 cullifer v commissioner tcmemo_2014_208 at same it is well settled that a transferee is severally liable for the unpaid tax of the transferor to the extent of the assets received and other stockholders or transferees need not be joined 16_tc_727 citing 283_us_589 construing predecessor statute in the event that one transferee is called upon to pay more than his pro_rata share of the tax he is left to his rights of contribution from the other transferees id petitioner is free to pursue against moffat any right of contribution he may have we accordingly conclude that petitioner is liable under ohio law for the full amount of west side’s tax_deficiency and the penalties and interest in connection therewith and that the irs may collect this aggregate liability from petitioner as a transferee under sec_6901 see oufta sec_1336 b shussel v werfel 758_f3d_82 1st cir discussing the calculation of prejudgment_interest on transferee_liability aff’g in part rev’g in part and remanding tcmemo_2013_32 to reflect the foregoing decision will be entered under rule
